Citation Nr: 0412387	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  98-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1969 to September 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

This matter was previously before the Board in July 1998.  
The issue in July 1998 was whether or not new and material 
evidence had been submitted to reopen a previously denied 
claim for PTSD.  The Board determined that the case was 
reopened, but then remanded for additional development.  In 
November 2002, the Board denied service connection for PTSD.  
The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In September 2003, the Court issued an Order 
granting a joint motion filed by the parties, and vacated the 
Board's decision.  The Board's decision was remanded to the 
Board for readjudication consistent with the motion.   

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran seeks service connection for PTSD.  The record 
shows that the veteran served in Vietnam from August 8, 1969 
to September 22, 1970.  He served with Company B of the 228th 
Battalion of the 1st Cavalry.  His MOS was a petroleum supply 
specialist.  Among other stressors, the veteran has stated 
that his base was hit by the enemy on many occasions.  
Records obtained from the U.S. Armed Services Center for 
Research of Unit Records show that the bases for the 
veteran's unit were attacked at various times in 1969 and 
1970.  

With respect to the existence of a stressor, the United 
States Court of Appeals for Veterans Claims has held that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary. See Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  Where a claimant asserts that he was 
exposed to enemy attacks during the period he was stationed 
with a particular unit, independent descriptions of rocket or 
mortar attacks when he was stationed with that unit or in 
that location would, when viewed in the light most favorable 
to him, objectively corroborate his claim of having 
experienced such attacks.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  In other words, even if unit records do not 
specifically state that the claimant was present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present when such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.  

The veteran has been diagnosed with PTSD; however the 
diagnosis has not been made based on a verified stressor.  As 
such, a remand is required.  

In view of the foregoing the case is hereby REMANDED to the 
RO for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the diagnoses of any 
psychiatric disorders that are present.  
The claims file and a complete copy of 
this remand must be provided to the 
examiner prior to the examination, and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  A multi-axial evaluation 
based on the current DSM-IV diagnostic 
criteria is required. If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether the stressor 
found to be established by the record 
(that is, being in a unit that was 
attacked by enemy fire on occasion while 
the veteran was in Vietnam) was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current PTSD-symptomatology and the in- 
service stressor found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  Complete 
rationale must be provided for all 
opinions and conclusions rendered.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  


Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




